Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 05/16/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-12 are currently pending. 

With Regard to the Response to Arguments
With regard to the Specification: 
Applicant has amended the title to be reflective of the invention.  Acceptance of the new title (“Vibrational Sensing System, Vibrational Sensing Method, and Non-Transitory Computer Readable Medium for Sensing Growth Degree of Fruit Crop”) is reflected in the attached bib datasheet. 

With regard to the 101 rejection:
Applicant argues in the response (05/16/2022) pertaining to the abstract judicial exception, 

“the mere fact that a technician could provide an indication of a determination carried out mentally "via writing down on paper" would not, under the reasoning in CyberSource, make the provision of that indicating a mental process. It follows that the recited "identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor as a resonance frequency of the vibration of the agricultural crop to determine the increase in the mass of the fruit of the agricultural crop based on the identified resonance frequency" is not a "mental process” [Page 2 first ¶]. 

Examiners notes in the Office action dated (05/16/2022), the fact pattern of this application and claimed invention is similar to the claims at issue in the Electric Power Group v. Alstom Grid case in which the relevant finding was that the “the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.”  It appears that the instant inventive concept a monitoring of the system to provide the analyzed data for the abstract idea of a determination, which constitutes a mathematical computer algorithm which numerous court decision have ruled to be patent ineligible (see 101 rejection below). Therefore, the improvement to the art argument is not persuasive. 

The claims, merely recite, at a high level of generality, routine and conventional activity in the relevant art of structural monitoring technology.  This amounts to no more than stating an idea of “identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor as a resonance frequency of the vibration of the agricultural crop to determine the increase in the mass of the fruit of the agricultural crop based on the identified resonance frequency”. The claim fails to recite a specific technological process within the field-of-use, the claim amounts to an attempt to monopolize the algorithm (determine the increase in the mass of the fruit of the agricultural crop based on the identified resonance frequency) itself.  The CAFC has been progressively reinforcing that the claim must include detail beyond just a stated result in order to be patent eligible.   For instance, in TLI, the court held:
"In sum, the recited physical components behave exactly as expected according to their ordinary use. Although the claims recite that the abstract idea of classifying and storing digital images in an organized manner is carried out in a telephone system, the ’295 patent fails to provide the requisite details necessary to carry out that idea. Just as “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent eligibility,” Intellectual Ventures I, 792 F.3d at 1371–72 (citing Alice, 134 S. Ct. at 2359), here, steps that generically spell out what it means to “apply it on a telephone network” also cannot confer patent eligibility. Thus, we find that the ’295 patent is directed to patent-ineligible subject matter and we affirm the district court’s judgment," TLI COMMUNICATIONS LLC v. AV AUTOMOTIVE, L.L.C., slip op. 2015-1372 (CAFC May 17, 2016). TLI at 14.


Since the claims in the present application state the results of “determine the increase in the mass of the fruit of the agricultural crop based on the identified resonance frequency” using generic data gathering tools to monitor for structural monitoring in a particular field of monitoring (fruit produce as an agricultural crop) without providing any technical detail for how the generically-described equipment is actually implemented to be significantly more than its established data gathering function, the broadest reasonable interpretation of the equipment is entirely conventional and that, in combination with the abstract idea, there is nothing significantly more in the actual recitation of the claim than the abstract idea itself. Therefore said abstract rejection is retained.

With regard to the 112 rejection:
Applicant has amended Claim 7 to remove the term “the agricultural crop is a fruit vegetable or a fruit-like vegetable” and has provided clarity by providing a list of specific crop products.  The 112(b) rejection of Claim 7 is withdrawn.

Applicant has amended Claims 1 & 8-9 to remove the term of “a growth degree” to clarify the claim and instead of claiming an indefinite degree instead clarifies with a specific quantifiable value of the property of mass.  The 112(b) rejection of Claims 1 & 8-9 is withdrawn.

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1-12 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant has narrowed Claim 1 to a specific property of an increase of mass of a fruit of an agricultural crop and the analysis to determine the increase in the mass of the fruit of the agricultural crop based on the identified resonance frequency.  Additional search and consideration is required. 

Applicant argues features not claimed when stating a stem and a trunk are not equivalents, since a tomato cannot support the a large and heavy sensor box is attached to the stem of the agricultural crop, the weight of the sensor box has a big effect on the vibration of the agricultural crop. In contrast, an effect of the increase in mass of a fruit of the agricultural crop (the growth) of the fruit (101) of the agricultural crop (100) on the vibration of the agricultural crop becomes relatively small compared with the effect of the weight of the sensor box. Thus, it is impossible to accurately sense the growth degree of the agricultural crop (see, e.g., page 3, lines 66-77 of Jory) [Remarks Page 6 first¶].   

Applicant’s argument is not persuasive as Jory teaches monitoring a banana growth on a large banana tree  (page 1, lines 17-20 of Jory, i.e. the branch of banana crop) and since numerous fruit cops reside on large trees and under broadest reasonable interpretation the claimed invention reads on large fruit bearing trees where a trunk is considered a stem . A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

 Applicant does not cite a plant size or indication of size of plant or device. The definition of a tree trunk and branches as a stem is supported in Britannica https://www.britannica.com/plant/tree/Tree-structure-and-growth 
General features of the tree body  As vascular plants, trees are organized into three major organs: the roots, the stems, and the leaves.

Therefore, Applicant’s argument to Claim 1 is not persuasive since a stem can be a tree trunk and branches in support of Jory’s capability to:
“discloses a sensing system (Fig. 1: sensor 1 and processing and charging block 2) for sensing  (Fig. 1: sensor 1) an increasing mass [Page 2 lines 43:  The principle of observation of the kinetics of evolution of the mass of the fruits on the tree by measuring the resonance frequency constitutes the main element of originality of the device according to the invention] of a fruit of an agricultural crop [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits]”  
The rejection of the claims is maintained.

Applicant’s arguments and amendments with regard to Claims 1-12 have been considered in light of Jory in further view of Liu.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 & 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself (See MPEP 2106 (I)). These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  The 35 USC 101 analysis below is based on the guidance found in the Federal Register vol. 79, No. 241. pp. 74718-74733 (the “Guidance”).  The Guidance analysis is threefold and found in the flow chart shown at 74721 of the Guidance.  First, determine if the claim belongs to a valid statutory class (Step 1 of the Guidance).  Second, identify if the claim is directed to an abstract idea (Step 2A of the Guidance; Part/Step 1 of the Mayo Test).  Third, determine whether the claim contains something significantly more than the abstract idea (Step 2B of the Guidance; Part/Step 1 of the Mayo Test). 

Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under step 1 of the Guidance analysis, the Claims belong to the statutory class of a machine (device of Claims 1-7 & 9) and a process (method of Claim 8).

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04)
Step 2a is two prong analysis:
(1) Prong One Asks:  Does the claim recite an abstract idea?
Claims 1-5 & 7-11 pertain to a judicial exception such as explained in MPEP 2106.04(a)(2) Concepts and The Courts Have Identified as Abstract Ideas.
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.
With regard to the instant case and as cited in MPEP 2106.04(a)(2)(III)(b) "AN IDEA 'OF ITSELF'"  the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1947 (Fed. Cir. 2017);  
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016) 

MPEP 2106.04(a)(2)(IV). “MATHEMATICAL RELATIONSHIPS/FORMULAS”
The phrase "mathematical relationships/formulas" is used to describe mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations. The courts have used the term "algorithm" to refer to both mathematical procedures and mathematical formulas, including:  procedures for converting data.  

With regard to the instant case and as cited in MPEP 2106.04(a)(2)(IV) " MATHEMATICAL RELATIONSHIPS/FORMULAS " the following similar cases to Applicant’s claimed invention are also directed to comparing and correlating data using mathematical relationships:
identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981). 
correlating data using existing information, manipulating the data using mathematical formulas, and organizing this information into a new form Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014); 
an algorithm for converting binary coded decimal to pure binary, Benson, 409 U.S. at 64, 175 USPQ at 674; 
a formula for computing an alarm limit, Flook, 437 U.S. at 585, 198 USPQ at 195; 
a mathematical formula for hedging, Bilski, 561 U.S. at 599, 95 USPQ2d at 1004-05. 
an algorithm for calculating parameters indicating an abnormal condition, In re Grams, 888 F.2d 835, 836, 12 USPQ2d 1824, 1825 (Fed. Cir. 1989);  
calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). 
 
Regarding Applicant's claimed invention:
Claim 1 is an apparatus claim reciting the abstract steps of:
sensing an increase in the mass of a fruit of an agricultural crop (abstract step of collecting and manipulating data).
transmit vibration information related to the vibration of the agricultural crop (abstract step of collecting and manipulating data). 
sensing vibration of the agricultural crop caused by the vibration applied to the agricultural crop (abstract step of collecting and manipulating data).
applying vibration to the agricultural crop (abstract step of collecting and manipulating data).
identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received (abstract step of collecting and organizing data using comparison and mathematical correlation and computation).
determining the increase in the mass of the fruit of the agricultural crop based on the identified resonance frequency. (collecting and organizing data using comparison and mathematical correlation and computation).

Claim 8 is a process claim reciting the abstract idea using generic elements for determining the mass of the fruit of the agricultural crop based on the identified resonance frequency by:
sensing an increase mass of a fruit of an agricultural crop (abstract step of collecting and manipulating data).
transmitting, by the processor, drive signals to at least one vibration device and at least one sensor (abstract step of collecting and manipulating data).
driving the at least one vibration device to apply vibration to the agricultural crop and driving the at least one sensor to sense vibration of the agricultural crop caused by the vibration applied to the agricultural crop (abstract step of collecting and manipulating data).
receiving, by the processor, vibration information related to the vibration of the agricultural crop from the at least one sensor (abstract step of collecting and manipulating data).
identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received (abstract step of collecting and organizing data using comparison and mathematical correlation and computation).
determining the increase of the mass of the fruit of the agricultural crop based on the identified resonance frequency. (collecting and organizing data using comparison and mathematical correlation and computation).

Claim 9 is an apparatus claim reciting the abstract idea using generic elements for determining the direction and amplitude of a force applied to a system to:
sensing an increase of mass of a fruit of an agricultural crop (abstract step of collecting and manipulating data).
transmitting drive signals to at least one vibration device and at least one sensor each attached to a stem of the agricultural crop for driving the at least one vibration device to apply vibration to the agricultural crop and driving the at least one sensor (abstract step of collecting and manipulating data). 
applying vibration to the agricultural crop (abstract step of collecting and manipulating data).
identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received (abstract step of collecting and organizing data using comparison and mathematical correlation and computation).
determining the increase of mass of the fruit of the agricultural crop based on the identified resonance frequency. (collecting and organizing data using comparison and mathematical correlation and computation).


Dependent Claims 2-5, 7 & 10-11 when analyzed together with their base claims are held to be patent ineligible under 35 U.S.C. 101, because the additional recited limitations fails to establish the claims are not directed to an abstract idea without significantly more than the abstract idea itself.  

Claims 2-5, 7 and 10-11 simply expand the abstract idea of Claim 1 and does not add significantly more by adding mathematical correlations and additional determinations to further the abstract concept. 
Claim 2. determination for the increase of mass the fruit of the agricultural crop contains determination for a harvest time for the fruit of the agricultural crop (abstract step of collecting and organizing data using comparison and mathematical correlation and computation).
Claim 3. determining that the fruit of the agricultural crop has grown to a size to be harvested (mathematical correlation)
Claim 4. sensing system uses the vibration device (data collection) identifying the resonance frequency of the vibration of the agricultural crop at a predetermined cycle (data correlation) and determines that a problem has Page 35 - ENGLISH TRANSLATION OF APPLICATION; Docket No. AMP20303PCTUSoccurred in the increase of mass of the fruit of the agricultural crop (mathematical correlation).
Claim 5. transmits determination of the increase of mass of the agricultural crop to a user device (data collection).
Claim 7. (intended use)
Claim 10  identifying based on prediction from prior information that can be obtained in advance, and wherein the prior information contains a predicted mass of the fruit of the agricultural crop, a type of the agricultural crop, or a period from planting the agricultural crop (organizing and comparison).
Claim 11 identifying a resonance frequency of the agricultural crop (mathematical analysis).


(2) Prong Two Asks: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Claims 1-5 & 7-11 do not recite additional elements that integrate the judicial exception into practical application.  The vibration device, sensors, computing device, processor and memory are cited at their highest level of established tools to perform their generic functions in support of the abstract concepts of an idea onto itself, data collection and mathematical correlation. The use of these generic element in support of the abstract concept is established as evidenced in FR 2762094 and the WO 2019031181.

Claims 1-5 & 7-11 cite elements that are not substantial beyond the intended use of the device and process. 

Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
In the analysis of step 3 of the Guidance (Part/Step 2 of Mayo), the Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:
2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
2106.05(b)    Particular Machine 
2106.05(c)    Particular Transformation
2106.05(d)    Well-Understood, Routine, Conventional Activity
2106.05(e)    Other Meaningful Limitations
2106.05(f)     Mere Instructions To Apply An Exception
2106.05(g)    Insignificant Extra-Solution Activity 
2106.05(h)    Field of Use and Technological Environment


Claims 1-5 & 7-11 cite vibration device, sensors, computing device, processor and memory which are not significantly more than generic devices for performing the abstract concepts of data collection and mathematical correlation. The claimed elements do not provide a special arrangement or in combination a special function that is substantially more than the abstract concepts.  
The instant application is similar to the cases using generic sensors performing data collecting and processors performing analysis as cited in the cases TDE Petroleum Data Solutions v. AKM Enterprise and Electric Power Group, LLC v. Alstom.  The cases were determined by the courts as pre-solution data gathering steps for use in the abstract determination and are therefore not significantly more than the abstract concept. The steps and elements of a transducer performing ultrasonic measurement of a material and a processor to collect, compare and analyze the data are not significantly more than Well-Understood, Routine, Conventional Activity (see MPEP 2106.05(d)).

Claims 1-5 & 7-11 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105.05(II)). 

Examiner recommends: Applicant cite additional structure and arrangement of the elements on the stem.  Claim 6 provides such structure and arrangement of the elements that is significantly more than the abstract idea of sensing an increase in mass of a fruit of an agricultural crop.
or
Providing details on the sensor as described in [0064].

Claim Objection
  Claims 4 & 5 use the term “growth” without a previous antecedent of “a growth” in their base claims.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jory (FR2762094: “Jory” Translation provided for citations) in view of Terasa (JP 2003083952: “Tearasa”).

Claim 1. Jory discloses a sensing system (Fig. 1: sensor 1 and processing and charging block 2) for sensing  (Fig. 1: sensor 1) an increase in mass [Page 2 lines 43:  The principle of observation of the kinetics of evolution of the mass of the fruits on the tree by measuring the resonance frequency constitutes the main element of originality of the device according to the invention] of a fruit of an agricultural crop [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], comprising: at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) attached to a stem of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] for applying vibration to the agricultural crop [Page 1: lines 1-13: natural process of ripening of fruits on the tree, by the simultaneous observation of the resonance frequency of the branch and of external climatic variables, in order to offer the farmer the more opportune for carrying out certain manipulations during maturation, and in particular the picking operation]; at least one sensor (Fig. 1: sensor 1) attached to the stem of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] for sensing vibration [Page 6 lines 102-108] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] caused by the vibration applied [Page 6 lines 102-108:  Each session of measurement of the mechanical impedance of the branch supporting the fruit consists of rotating the unbalanced rotor at a rapidly increasing speed, following an angular acceleration of 0.5 rad.s-2, up to 80% of the speed corresponding to the last observed resonance frequency. Then the angular acceleration is reduced to 0.02 rad.s-2, so as to observe the passage through a maximum amplitude of the periodic signal coming from the accelerometer] to the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] from the vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) to transmit vibration information related to the vibration [Page 6 lines 102-108] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop]; and a computing device (Fig. 4: processor 60) for identifying one local maximum value among local maximum value in a frequency spectrum  [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16] obtained from the vibration information  [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16]  received from the at least one sensor  (Fig. 1: sensor 1) as a resonance frequency of the vibration [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop]  to determine an increase in mass [Page 2 lines 43:  The principle of observation of the kinetics of evolution of the mass of the fruits on the tree by measuring the resonance frequency constitutes the main element of originality of the device according to the invention] of the fruit  [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] based on the identified resonance frequency [Page 6 lines 108-115:  Since the kinetics of evolution of the mass of fruits during their maturation on the tree usually follows a strictly increasing law, the resonance frequency of the tree branch should follow a strictly decreasing law. Practically, it is preferable to slightly exceed (by about 5%) the last resonance frequency observed before reversing the direction of the search since the fruits can sometimes undergo water stress and the structure of the tree can undergo physiological changes influencing its stiffness].
Jory does not explicitly disclose: 
identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information.

Liu teaches a sensing system (Fig. 1: fruit maturity system 100) for sensing [0015] of a fruit (Fig. 1: target fruit 120) of an agricultural crop [0002:  Fruits picked either too early or too late].  Liu further teaches a computing device (Fig. 1: processor 102) for identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information [0013: The processing unit 102 may be configured to execute instructions for the signal processing function 116, such as a Fast Fourier Transform (FFT) function, to obtain the frequency response for the set of discrete digital samples. With the frequency response, the processing unit 102 may be configured to determine the different orders of resonance frequencies and amplitudes from the frequency response of the impulse response signal. One way to identify the first order resonance frequency is to search for the resonance having the highest amplitude]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Liu’s analysis of a plurality of local maximum values of the different orders of resonance frequencies to identify Jory’s overall resonant frequency because filtering out amplitudes effected by environmental noise to accurately select the amplitude applicable to the structure of the fruit improves the accuracy of determining the properties of the monitored fruit by analyzing the applicable resonant frequency [0020].  

Claim 2. Dependent on the sensing system as claimed in claim 1. Jory further discloses a determination for the increase in the mass [Page 2 lines 43:  The principle of observation of the kinetics of evolution of the mass of the fruits on the tree by measuring the resonance frequency constitutes the main element of originality of the device according to the invention]  of the fruit  [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] contains determination for a harvest time [Page 1 lines 17-23:  The system is particularly suitable for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits.  Improving the quality of the product at the time of its final marketing requires a deepening of scientific knowledge making it possible to define in particular the optimal moment of picking according to the constraints dictated by the "post-harvest processing - transport - distribution" sector] for the fruit of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop].
Claim 3. Dependent on the sensing system as claimed in claim 1. Jory further discloses the computing device (Fig. 4: processor 40) determines that the fruit of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] has grown to a size to be harvested [Page 1 lines 17-20 i.e. branch of banana crop] for applying vibration to the agricultural crop [Page 1: lines 1-13: natural process of ripening of fruits on the tree, by the simultaneous observation of the resonance frequency of the branch and of external climatic variables, in order to offer the farmer the more opportune for carrying out certain manipulations during maturation, and in particular the picking operation] and Jory also discloses  fruit maturation will follow a trend of decreasing resonance frequency but is silent on setting threshold values for the determination [Page 3 lines 108-110: Since the kinetics of evolution of the mass of fruits during their maturation on the tree usually follows a strictly increasing law, the resonance frequency of the tree branch should follow a strictly decreasing law].
Jory does not explicitly disclose: 
the computing device determines that the fruit of the agricultural crop has grown to a size to be harvested when the identified resonance frequency is equal to or less than a predetermined threshold value.
Liu teaches using acceleration data associated with an impulse response signal of a target fruit to an excitation force applied to such a target fruit [Abstract].  Liu further teaches the computing device (Fig. 1: processor 102) [0020] determines that the fruit of the agricultural crop [0007 a fruit maturity determination device includes an actuator configured to apply an excitation force to a target fruit] has grown to a size to be harvested when the identified resonance frequency is equal to or less than a predetermined threshold value [0020  By searching for the largest amplitude in the frequency response for the impulse response signal, the first order resonance frequency may be identified. In operation 208, the level of maturity for the target fruit, as discussed above, may be computed based on the physical properties, such as the mass, and the first order resonance frequency of the target fruit. This computed level of maturity may be further compared against a maturity index (e.g. equal to a maturity index), compiled for one or more species of the target fruit, to generate an output indicating whether the target fruit may be sufficiently ripened to be harvested].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Liu’s resonance processing with comparison to a maturity index of resonance frequencies to determine a harvesting size of the fruit with Jory’s processing of decreasing resonance frequencies of monitored maturing fruit because determining when the resonance has decreased to a determined optimal ripened level of the fruit for harvest improves the quality of the crop product by reducing product loss from under or over ripe harvesting [Liu 0002].  
Claim 5. Dependent on the sensing system as claimed in claim 1. Jory further discloses the computing device (Fig. 4: microprocessor 60) transmits determination for the growth [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] to a user device [Page 5 lines 157-160: The processor has the possibility of transmitting the data which it has acquired and synthesized thanks to a communication port (64) equipped with an airborne transmitter (40)].  
Claim 6. Dependent on the sensing system as claimed in claim 1. Jory further discloses the fruit of the agricultural crop fruits [Page 1 lines 17-20 i.e. branch of banana crop] at a point located between a point of the stem of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] to which the at least one sensor (Fig. 1: sensor 1) is attached and a point to which the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) is attached [Page 1 lines 15-19:  the resonance frequency of the branch and of external climatic variables, in order to offer the farmer the more opportune for carrying out certain manipulations during maturation, and in particular the picking operation. 17 The system is particularly suitable for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits].

Claim 8. Jory discloses a sensing method performed by a sensing system (Fig. 1: sensor 1 and charger with processor 2) containing a computing device (Fig. 4: microprocessor 60) including a processor (Fig. 4: processor within  60) for sensing an increase in mass [Page 2 lines 43:  The principle of observation of the kinetics of evolution of the mass of the fruits on the tree by measuring the resonance frequency constitutes the main element of originality of the device according to the invention]   [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of a fruit of an agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop], comprising: transmitting (40) [Page 5 lines 83-88: the processor has the possibility of transmitting the data which it has acquired and synthesized by means of a communication port (64) equipped with a transmitter by air (40)], by the processor (Fig. 4: processor 60), drive signals to at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) [Page 3 lines 83-88] and at least one sensor (Fig. 1: sensor 1) each attached to a stem of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] for driving [Page 3 lines 83-88] the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) to apply vibration [Page 1 lines 17-20: The motor (15) driving the unbalanced rotor (16) (also "dial-disc") is, according to a preferred embodiment, of the "step by step" type and controlled in two phases (32, 33) by two channels of the logic output port (65) of the microcontroller] to the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] and driving the at least one sensor (Fig. 1: sensor 1) to sense vibration (Fig. 2: accelerometer 14) [Page 6 lines 102-108] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] caused by the vibration applied to the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] from the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) [Page2 lines 58-60:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16), and a processor of the "micro-controller" type (60) which periodically rotates the motor]; receiving, by the processor (Fig. 4: processor 60), vibration information related to the vibration values  [Page 2 lines 58-66] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] from the at least one sensor  (Fig. 1: sensor 1); identifying, by the processor (Fig. 4: processor 60), one local maximum value among local maximum value [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16], in a frequency spectrum  [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16], obtained from the vibration information received [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits] from the at least one sensor (Fig. 1: sensor 1) as a resonance frequency  [Page 5 lines 58-63:  automatically acquires measurements, interprets the kinetics of evolution of the resonance frequency as well as of the phase shift] of the vibration of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop]; and determining [Page 3 lines 92-97:  The motor (15) driving the unbalanced rotor (16) (also "dial-disc") is, according to a preferred embodiment, of the "step by step" type and controlled in two phases (32, 33) by two channels of the logic output port (65) of the microcontroller and two bridges (34, 35) of power transistors. The unbalance is produced by a weight of 20 g placed 30 mm from the axis of the rotor and therefore requires a motor torque at least equal to 6 mN.m.], by the processor (Fig. 4: processor 60), an increase in the mass [Page 2 lines 43:  The principle of observation of the kinetics of evolution of the mass of the fruits on the tree by measuring the resonance frequency constitutes the main element of originality of the device according to the invention] [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of the fruit of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] based on the identified resonance frequency [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits].  
Jory does not explicitly disclose: 
identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information.

Liu teaches a sensing system (Fig. 1: fruit maturity system 100) for sensing [0015] of a fruit (Fig. 1: target fruit 120) of an agricultural crop [0002:  Fruits picked either too early or too late].  Liu further teaches a computing device (Fig. 4: microprocessor 60) for identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information [0013: The processing unit 102 may be configured to execute instructions for the signal processing function 116, such as a Fast Fourier Transform (FFT) function, to obtain the frequency response for the set of discrete digital samples. With the frequency response, the processing unit 102 may be configured to determine the different orders of resonance frequencies and amplitudes from the frequency response of the impulse response signal. One way to identify the first order resonance frequency is to search for the resonance having the highest amplitude]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Liu’s analysis of a plurality of local maximum values of the different orders of resonance frequencies to identify Jory’s overall resonant frequency because filtering out amplitudes effected by environmental noise to accurately select the amplitude applicable to the structure of the fruit improves the accuracy of determining the properties of the monitored fruit by analyzing the applicable resonant frequency [0020].  

Claim 9. Jory discloses a non-transitory computer readable medium [Page 4 lines 143-153: one of the preceding elements varies, fifteen "criteria sets" can be saved in the non-volatile memory of the processor] storing computer readable instructions [Page 4 lines 143-153: These pointers and criteria are grouped together to form a structure, called "criteria set", defined for a production site, a given variety of processed product, specific characteristics sought on the finished product… non-volatile memory of the processor] executed by a computing device (Fig. 4: microprocessor 60) including a processor (Fig. 4: processor within  60), for an increase in mass [Page 2 lines 43:  The principle of observation of the kinetics of evolution of the mass of the fruits on the tree by measuring the resonance frequency constitutes the main element of originality of the device according to the invention] of a fruit  [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of an agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop], wherein the computer readable instructions [Page 4 lines 141-153] comprise: an instruction for transmitting drive signals [Page 2 lines 92-101] to at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) and at least one sensor  (Fig. 1: sensor 1) each attached to a stem of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] for driving the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) to apply vibration [Page 1 lines 17-20: The motor (15) driving the unbalanced rotor (16) (also "dial-disc") is, according to a preferred embodiment, of the "step by step" type and controlled in two phases (32, 33) by two channels of the logic output port (65) of the microcontroller] to the agricultural crop [Page 2 lines 92-101: i.e. branch of banana crop] and driving the at least one sensor (Fig. 1: sensor 1) to sense [Page 6 lines 102-108] vibration (Fig. 2: accelerometer 14) of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] caused by the vibration applied to the agricultural crop [Page 1 lines 17-20: The motor (15) driving the unbalanced rotor (16) (also "dial-disc") is, according to a preferred embodiment, of the "step by step" type and controlled in two phases (32, 33) by two channels of the logic output port (65) of the microcontroller] from the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) [Page 6 lines 102-108:  Each session of measurement of the mechanical impedance of the branch supporting the fruit consists of rotating the unbalanced rotor at a rapidly increasing speed, following an angular acceleration of 0.5 rad.s-2, up to 80% of the speed corresponding to the last observed resonance frequency. Then the angular acceleration is reduced to 0.02 rad.s-2, so as to observe the passage through a maximum amplitude of the periodic signal coming from the accelerometer]; an instruction for receiving vibration information related to the vibration of the agricultural crop [Page 2 lines 58-66: A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16), and a processor of the "micro-controller" type (60)] from the at least one sensor (Fig. 1: sensor 1); an instruction for identifying one local maximum value among local maximum values in a frequency spectrum  [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16]  obtained from the vibration information  [Page 2 lines 58-66:  to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16], received from the at least one sensor  (Fig. 1: sensor 1) as a resonance frequency [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits],  of the vibration of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop]; and an instruction for determining the increase in the mass [Page 2 lines 43:  The principle of observation of the kinetics of evolution of the mass of the fruits on the tree by measuring the resonance frequency constitutes the main element of originality of the device according to the invention] degree of the fruit  [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] based on the identified resonance frequency [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits].
Jory does not explicitly disclose: 
identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information.

Liu teaches a sensing system (Fig. 1: fruit maturity system 100) for sensing [0015] of a fruit (Fig. 1: target fruit 120) of an agricultural crop [0002:  Fruits picked either too early or too late].  Liu further teaches a computing device (Fig. 4: microprocessor 60) for identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information [0013: The processing unit 102 may be configured to execute instructions for the signal processing function 116, such as a Fast Fourier Transform (FFT) function, to obtain the frequency response for the set of discrete digital samples. With the frequency response, the processing unit 102 may be configured to determine the different orders of resonance frequencies and amplitudes from the frequency response of the impulse response signal. One way to identify the first order resonance frequency is to search for the resonance having the highest amplitude]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Liu’s analysis of a plurality of local maximum values of the different orders of resonance frequencies to identify Jory’s overall resonant frequency because filtering out amplitudes effected by environmental noise to accurately select the amplitude applicable to the structure of the fruit improves the accuracy of determining the properties of the monitored fruit by analyzing the applicable resonant frequency [0020].  

Claim 10. Dependent on the sensing system as claimed in claim 1.  Jory does not explicitly disclose:
the resonance frequency of the agricultural crop is identified based on prediction from prior information that can be obtained in advance, and wherein the prior information contains a predicted mass of the fruit of the agricultural crop, a type of the agricultural crop, or a period from planting the agricultural crop.

  
Liu teaches a sensing system (Fig. 1: fruit maturity system 100) for sensing [0015] of a fruit (Fig. 1: target fruit 120) of an agricultural crop [0002:  Fruits picked either too early or too late].  Liu further teaches the resonance frequency of the agricultural crop [0014: a numerical value indicative of the level of maturity for the target fruit 120 may be calculated based on the physical properties of the target fruit 120 and also the first order resonance frequency of the impulse response signal] is identified based on prediction from prior information that can be obtained in advance [0015:  As mentioned above, the maturity index 118 may include maturity data for one or more species of the target fruit 120, and the maturity data may be estimated and compiled through experiments prior to using the fruit maturity determination device 100], and wherein the prior information contains a predicted mass of the fruit of the agricultural crop [0015:  e greater the mass, the lower of the sugar content under the same resonance frequency), a numerical value indicating maturity for a certain target fruit 120 may first be estimated and then confirmed by subsequent physical measurements], a type of the agricultural crop [0011:  the storage unit 104 may store instructions implementing a maturity determination function 114 and a signal processing function 116. The storage unit 104 may also store a maturity index 118, which includes maturity data for one or more species of a target fruit 120].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Liu’s maturity index processing of historical measured data and maturity correlation analysis as processing to use with Jory’s growth measurements because the maturity index processing improves the accuracy in determining a ripeness level to optimize a harvest time in the time and cost sensitive food production process [Liu 0002].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jory in view of Liu and in further view of Affeldt (US 5152401; “Affeldt”).
Claim 4. Dependent on the sensing system as claimed in claim 1. Jory further discloses the sensing system (Fig. 1: sensor 1 and charger with processor 60) uses the vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")), the sensor (Fig. 1: sensor 1 with accelerometer 14) and the computing device (Fig. 4: processor 60) to identify the resonance frequency of the vibration [Page 3 lines 103-108:  speed, following an angular acceleration of 0.5 rad.s-2, up to 80% of the speed corresponding to the last observed resonance frequency. Then the angular acceleration is reduced to 0.02 rad.s-2, so as to observe the passage through a maximum amplitude of the periodic signal coming from the accelerometer] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] at a predetermined cycle [Page 5 lines 58-63:  automatically acquires measurements, interprets the kinetics of evolution of the resonance frequency as well as of the phase shift].  Jory also discloses modeling of the maturation crop to resonance frequencies [Page 4 lines 141-153] but is silent on setting threshold values.  Specifically, Jory does not explicitly disclose:
the computing device compares the resonance frequency of the vibration of the agricultural crop identified from the vibration information obtained in a previous measurement with the resonance frequency of the vibration of the agricultural crop identified from the vibration information obtained in a current measurement and determines that a problem has occurred in growth of the fruit of the agricultural crop when the resonance frequency of the vibration of the agricultural crop does not shift to a low frequency side by a predetermined value or more.
Affeldt teaches measuring the ripeness and the texture of a fruit, the method comprising a step for applying a vibration having sequentially hanging frequencies to a fruit to be measured [Abstract].  Affeldt further teaches the computing device (Fig. 2: microprocessor 16) compares the resonance frequency of the vibration of the agricultural crop (Fig. 6: compare traces 115) [Col. 9 lines 30-45:  a harder, less mature apple with resonant peaks 111, 112 and 113 identified] identified from the vibration information obtained in a previous measurement (Fig. 6: trace 115) [Col. 9 lines 30-45:  Trace 110 also exhibits little attenuation at peak 113, indicative of an undamaged sample. Then trace 115 shows a similar frequency history of the response of a softer, more mature apple with resonant peaks 116, 117, 118 and 119 identified] with the resonance frequency of the vibration of the agricultural crop (Fig. 6: compare traces 110 between a more and less mature apple) identified from the vibration information obtained in a current measurement (Fig. 6: compare traces 110) and determines that a problem has occurred in an increasing mass [Page 2 lines 43:  The principle of observation of the kinetics of evolution of the mass of the fruits on the tree by measuring the resonance frequency constitutes the main element of originality of the device according to the invention] fruit [Col. 9 lines 30-45:  a harder, less mature apple with resonant peaks 111, 112 and 113 identified. Trace 110 also exhibits little attenuation at peak 113, indicative of an undamaged sample. Then trace 115 shows a similar frequency history of the response of a softer, more mature apple with resonant peaks 116, 117, 118 and 119 identified. The resonance at lower frequencies of trace 115, combined with the greater attenuation of transmitted energy at peaks 118 and 119 are indicative of the texture difference between these samples] of the agricultural crop (Fig. 2: apple 10) when the resonance frequency of the vibration of the agricultural crop (Fig. 2: apple 10) does not shift to a low frequency side (Fig. 1: steps 141-143) by a predetermined value or more [Col. 9 lines 32-47: Large attenuations occurring beyond the first resonance peak are indicative of a damaged or degraded specimen. Therefore, with the method of the present invention, some species of damaged samples can be identified] & [Col 1 lines 20-25:  It is also known that solid fruit transmits higher frequency vibrations with greater efficiency and that, for a given fruit sample, the natural or resonant frequency decreases as the fruit matures or begins to degrade].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Affeldt’s processing and comparison of shifts in frequency amplitudes to determine if a problem has occurred in the growth of the fruit to add to Jory’s frequency amplitude processing for determining a maturing of a fruit because early determination of crop problems increases the crop production by timely intervention of crop problems [Affeldt Col. 2 lines 1-15].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jory in view of Liu and in further view of Okada (JPH09236587; “Okada” translation provided for citations).
Claim 7. Dependent on the sensing system as claimed in claim 1. Jory further discloses a monitored agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop].  Jory does not explicitly disclose:
the agricultural crop is selected from the group consisting of tomato, eggplant, cucumber, pepper, and strawberry.

Guy teaches a sensing system for monitoring a crop [Fig. 3].  Guy further discloses the agricultural crop is selected from the group consisting of tomato, eggplant, cucumber, pepper, and strawberry [0072:  bell pepper & tomato]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Guy’s selection of agricultural crop products to be sensed and monitored as crops to use with Jory’s crop monitoring device because it commercially expands the use of Jory’s device to provide quality produce  in the time and cost sensitive commercial cycle of produce sale and to create a predicted yield or a predicted yield change [Guy 0005].

Additionally, Jory’s device is larger and heavier than the stems of the claimed crops and requires a smaller device.  However, it is noted that the courts have upheld that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

It would have been obvious to one having ordinary skill in the art before the effective filing date use Guy’s reduced size and weight sensors as motivation to reduce the size of Jory’s device because reducing the size of the sensor system expands the commercial use of the device to space constrained and weight sensitive applications.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jory in view of Liu and in further view of Naoki (JPH09236587; “Naoki” translation provided for citations).
Claim 11. Dependent on the sensing system as claimed in claim 1.   Jory does not explicitly disclose:
the resonance frequency the agricultural crop is identified based on a shift amount of each of the local maximum values. 


Naoki teaches amplitude and phase shift analysis on the growth of plants [0021:  measuring the amplitude ratio and the phase difference of the vibration of the kiwi, it is possible to investigate the characteristics of the softness and structure inside the kiwi].  Naoki further teaches the resonance frequency the agricultural crop is identified based on a shift amount of each of the local maximum values [0020:  In addition, the phase difference of the vibration of the soft kiwi at an arbitrary frequency is significantly increased as compared with the hard kiwi. In these cases, even if the amplitude ratio and the phase difference at a certain appropriate plurality of frequencies are measured and the slope of the amplitude ratio and the phase difference with respect to the frequency is observed, the softer the slope, the larger the kiwi. Further, the resonance peak can be read in the graph (a) of the frequency and the amplitude ratio] & [0014: We also found that this phase difference also increased significantly with fruit ripening. This phase difference is determined by the 180-degree inversion due to resonance and the propagation speed of vibration, and it is considered that the propagation speed is largely related to the decrease in the elastic modulus due to the decrease in elastic modulus according to the ripening of the fruit].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Naoki’s processing of acoustic measurements using frequency and phase shift analysis to determine a fruit resonance with Jory’s acoustic measurements of fruit because the combined frequency, phase and resonance analysis improves the accuracy in determining a fruit ripeness by providing indication of  180 degree phase inversion and resonance monitoring signaling an elastic modulation change  that indicates a peak ripeness [Naoki 0014].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jory in view of Liu and in further view of Huang (US 20060288784; “Huang”).
 Claim 12. Dependent on the sensing system as claimed in claim 6. Jory does not explicitly disclose:
the vibration device and the sensor are arranged so as to be spaced apart from each other by at least 10 to 20 cm.

Huang teaches monitoring plant growth [0001].  Huang further teaches the vibration device (Fig. 2: sensor pair 4) and the sensor (Fig. 2: sensor pair 4) are arranged so as to be spaced apart from each other by at least 10 to 20 cm [0017:  testing the specimen at an early age. In an embodiment, a time range for testing at t.sub.1 may be zero to five years. A first set of probes 4 may obtain measurements at a sampling frequency of 16 kHz. The probes 4, 6 may be applied on the specimen 2, separated by a distance, such as, for example, 10 cm].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Huang’s distance positioning of 10 cm of a vibration device and sensor for measurement of plant growth as an arrangement for positioning Jory’s vibration device and sensor for monitoring plant growth because the distance between the sensor’s is established for producing reliable acoustic data on monitored plant material [Huang Figs. 4 & 5]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856